DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 03/17/2022 have been considered and entered.  Claims 1-30 and 41-44 have canceled.  Therefore, claims 31-40 are now pending in the present application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark E. Davis on 03/21/2022.

Claim 36 has been amended as follows: 
36. (Currently Amended) A brake master cylinder assembly comprising: 
a body defining a cylinder that surrounds a channel;
a piston configured to move within the channel along a longitudinal axis of the channel;
a pushrod coupled to the piston;
a knee coupled with the body by a first pivot;
a lever coupled to the knee by a second pivot and configured to compress the knee against the pushrod as the lever is advanced toward the master cylinder assembly; 
and
a recess and a removable insert sized to fit within the recess, the recess disposed on a piston-facing surface of the lever, the insert comprising a cavity configured to receive at least a portion of the pushrod;
wherein the removable insert is sized to fit within the recess in a first orientation and in a second orientation, wherein in the first orientation the removable insert is rotated 180 degrees in the plane of the piston-facing surface compared to the second orientation of the removable insert.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 31, the closest prior art of Shih discloses a brake master cylinder assembly comprising: a cylinder (1), a piston (2), a pushrod (6), a knee (8) coupled with the body by a first pivot (note the pivot point of the end of knee 8 that is adjacent to the perch configured to connect the brake cylinder 1 to a handlebar as shown in figs. 3-4), a lever (5) coupled to the knee (8) by a second pivot (note the pivot point of the end of knee 8 that is adjacent to the insert 9 as shown in figs. 3-4), and a perch (note the extended portion away from the cylinder that is configured to connect the brake cylinder 1 to a handlebar as shown in figs. 3-4), wherein the first pivot and the second pivot are aligned along respective parallel axes.  
However, prior art fails to disclose the lever is pivotably coupled relative to the body only through the second pivot. 


Regarding claim 36, the closest prior art of Shih discloses a brake master cylinder assembly comprising: a cylinder (1), a piston (2), a pushrod (6), a knee (8) coupled with the body by a first pivot (note the pivot point of the end of knee 8 that is adjacent to the perch configured to connect the brake cylinder 1 to a handlebar as shown in figs. 3-4), a lever (5) coupled to the knee (8) by a second pivot (note the pivot point of the end of knee 8 that is adjacent to the insert 9 as shown in figs. 3-4), and a perch (note the extended portion away from the cylinder that is configured to connect the brake cylinder 1 to a handlebar as shown in figs. 3-4), wherein the first pivot and the second pivot are aligned along respective parallel axes.  
However, prior art fails to disclose a recess and a removable insert sized to fit within the recess, the recess disposed on a piston-facing surface of the lever, the insert comprising a cavity configured to receive at least a portion of the pushrod; wherein the removable insert is sized to fit within the recess in a first orientation and in a second orientation, wherein in the first orientation the removable insert is rotated 180 degrees in the plane of the piston-facing surface compared to the second orientation of the removable insert.  
Prior art fails to disclose or suggest these limitations recited in independent claim 36.  Therefore, independent claim 36 is allowable.  Claims 37 and 38 depend directly or indirectly on claim 36 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657